Citation Nr: 9902216	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to August 
1982.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in part, denied the veterans claim 
for the appealed issue.

The Board notes that the veterans representative, in a 
September 1998 Statement of Accredited Representation, 
indicates that the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) is also in 
appellate status.  The April 1997 RO decision denied the 
veterans claim for a TDIU, but the May 1997 notice of 
disagreement, filed by the representative, clearly indicates 
disagreement with the appealed issue only.  Hence, the matter 
is referred to the RO for appropriate action.


REMAND

The veteran and his representative essentially contend that 
the veterans schizophrenia is more severe than the 30 
percent evaluation assigned, due to visual and auditory 
hallucinations, social isolation, disorientation, suicidal 
ideations, inappropriate laughter and speech, significant 
medication, and a low Global Assessment of Functioning (GAF) 
score.

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  The 
relevant  evidence is summarized below. 

Private treatment records from October 1982 through November 
1993 contain numerous entries relating to the veterans 
psychiatric symptomatology.  A December 1982 entry indicated 
that a social worker questioned his honesty when he reported 
smoking marijuana about once or twice a month; a May 1986 
report indicated that while the veteran denied any current 
substance abuse, it is suspected that he does smoke 
Marijuana; during a November 1993 examination the physician 
indicated that he had the feeling that [the veteran] was 
merely mouthing what someone else had told him in terms of a 
symptom, i.e., for example, the bizarre one of seeing the 
Statue of Liberty reproduced before his eyes; during this 
examination the physician also indicated that he felt the 
veteran exhibited some manipulativeness; also during that 
same interview, when asked a subsequent question concerning 
whether he had ever seen things that other people couldnt 
confirm, he replied in the negative until reminded by the 
physician about the Statue of Liberty, whereupon he then 
changed the matter and said that, oh yes, he had.

During that same examination the veterans Intelligence 
Quotient (I. Q.) was estimated to be 110.  This examiner 
ultimately failed to provide an Axis I diagnosis, but 
provided an Axis II diagnosis of borderline personality 
disorder with history of decompensations in the past with 
minor residuals.  The examiner also indicated that [t]his 
man comes across not as a schizophrenic at this time and Im 
puzzled by this diagnosis, although I can see from the 
material you sent how one might think that that was the case.  
I believe hes probably had a psychotic episode or two.  
This physician also indicated that the veteran could work 40 
hours per week with adequate pacing and concentration and 
without any interruption from the psychiatric symptomatology.

October 1982 through September 1993 are significant for 
repeated diagnoses of a history of schizophrenia, and for 
diagnoses of history of schizophrenia, in remission.

During a May 1994 VA psychiatric examination the veteran 
reported hearing voices, feeling paranoid, and having ideas 
of reference.  This somewhat abbreviated examination 
indicated that a routine test of cognitive evaluation was 
satisfactory, with an Axis I diagnosis of schizophrenia, 
chronic undifferentiated type in partial remission with 
medication.  His social and vocational disability was said to 
be moderate to severe.

During a September 1996 VA psychiatric examination the 
veteran reported working for a temporary service as a general 
laborer for the previous four months, and significantly, 
denied any history of drug or alcohol abuse.  He complained 
of depression, concentration problems, irritability, 
insomnia, a lack of sex drive, chronic fatigue, isolation, 
and auditory hallucinations.  The examiner indicated that the 
veteran was satisfactorily groomed, his speech was 
underproductive but progressed in a normal fashion, his 
perception appeared normal, he was oriented times 3, his 
memory was unimpaired, his general knowledge appeared 
consistent with his education, and his insight and judgment 
were fair.  The examiner indicated that suicidal risk 
appeared to be low, and that his industrial adaptability 
seemed fair to poor.  The diagnoses were:  Axis I, 
schizophrenia, chronic, undifferentiated type;  Axis II, rule 
out schizoid personality traits;  Axis III, none;  Axis IV, 
none;  Axis IV, current Global Assessment of Functioning 
(GAF) equaled 40.

During September-November 1996 VA hospitalizations for 
cocaine and marijuana abuse, homelessness, hearing voices and 
feeling depressed, the veteran reported being diagnosed with 
schizophrenia in 1979, which would be prior to his entry into 
military service.  He reported using cocaine from the age of 
15 to 21 years, and then resuming use in 1988, but that 
marijuana was his drug of choice.  He also reported using 
marijuana since age 13, and of drinking alcohol since age 8.  
A urinalysis confirmed cocaine metabolites.  He reported 
wanting help with placement and drug rehabilitation.  While 
the veteran reported difficulty with sleep while 
hospitalized, the treating physician indicating that the 
nursing progress notes indicated that the veteran slept 
through the night.  One of the veterans problems was noted 
to be noncompliance with treatment.  The veteran was noted to 
show remarkable interest and motivation with ward 
activities while compliant with treatment.  At this time the 
veteran was continued on Prolixin and Cogentin, which he had 
been taking for some time.

During a March 1997 VA psychiatric examination the veteran 
reported living with his mother.  The examiner, after an 
apparently thorough review of the claims file, chronicled a 
detailed history of the veterans inservice and post-service 
history, emphasizing his post-service history of drug and 
alcohol abuse and hospitalizations, which now include 
crack cocaine, mescaline, and acid (LSD), again noting 
a history of mental illness, and the veterans non-
compliance with prescribed treatment.  The veteran indicated 
that he was now taking two Prolixin tablets in the morning, 
two at dinner, and four at bedtime, and taking one Cogentin 
tablet in the morning and one at dinner.  He indicated that 
he had a drivers license and drove his mothers car.  He 
reported auditory and visual hallucinations.  The examiner 
reported that the veteran appeared somewhat untidy and 
unclean, with an obvious body odor.  The examiner also 
reported that the veteran presented an attitude and 
appearance of an introverted individual, who, while fairly 
cooperative, gave a pronounced impression of evasiveness and 
deliberation.  His affect was usually flat and constricted 
except when talking about his daily domestic activities 
(which apparently are nil) and his sleep pattern of 5:00 A.M. 
until midday, both of which he appeared to find funny.  His 
thought productivity and processes did not seem to be 
distorted or unusual, although the content was quite aberrant 
with discussion of audio and visual hallucinations.

When asked about his choice or motivation to venture into 
some form of work or profession, his response was his desire 
to play word games in his mind.  As to his cognitive 
functions, the examiner indicated that the veteran was alert 
and well oriented in all spheres, with memory functions not 
disturbed or deficient.  He demonstrated no agitation, 
suspiciousness or defensiveness, and seemed to be calm.  The 
examiner indicated that, based upon the veterans history and 
the current examination, the diagnoses were:  Axis I, (1) 
mood disorder, chronic polysubstance abuse related with 
psychotic features, (2) psychotic disorder, not otherwise 
stated, (3) chronic tobacco use disorder;  Axis II, schizoid 
personality traits;  Axis III, history of vague low back 
problem which is ill-defined and not disabling;  Axis IV, 
psychosocial stressors  history of polysubstance abuse with 
psychotic experiences  history of parental divorce;  Axis V, 
GAF of about 40-45.  The examiner concluded that as far as 
the veterans competence and mental fitness to handle 
finances in his best interest was concerned, he had no 
objections as long as he maintains the abstinence from 
chemical substances.

During the veterans September 1998 personal hearing he 
indicated that he was receiving psychiatric treatment at a VA 
hospital every three months; took medication for his mental 
disorder on a daily basis; still has audio and visual 
hallucinations (seeing the head of the Statue of Liberty in 
his bedsheets); felt paranoid that everyone was looking at 
him or talking about him; did occasional manual labor for his 
next door neighbor; receives Social Security benefits (since 
1988); and has suicidal ideations.  His mother testified that 
he stayed in his room 20 out of 24 hours a day; that he gets 
upset when she asks him what he is doing in there; that he 
likes to talk; that he laughs to himself; and that he gets 
upset when she asks him to clean his room, help with 
shopping, or help with the chores around the house.

The Board notes, initially, that during the pendency of the 
appeal, the schedular criteria for evaluating 
undifferentiated schizophrenia were changed, effective from 
November 7, 1997.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The claim was properly evaluated under both the former and 
the revised rating criteria by the RO, and the veteran has 
undergone two VA psychiatric examinations in 1996 and 1997.  
However, in reviewing the psychiatric examination reports and 
hospital records dated in recent years, the Board notes that 
the veteran has been diagnosed with a psychotic disorder and 
polysubstance abuse.  While psychiatrists in recent years 
have reported GAF scale scores in the 40 to 45 range, they 
have not differentiated between the veteran's schizophrenia 
symptoms and symptomatology or impairment resulting from 
other psychiatric disorders, including alcohol and drug 
abuse. 

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded a VA psychiatric examination for 
the purpose of determining the current degree of impairment 
due solely to his service-connected schizophrenia.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The RO should also secure any relevant treatment records that 
may be available. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
psychiatric treatment or examination 
since the March 1997 VA psychiatric 
examination.  The RO should then secure 
copies of all identified records and 
associate them with the claims folder.  
38 C.F.R. § 3.159. 

2.  The veteran should be re-examined by 
a psychiatrist to determine the current 
severity of his schizophrenia.  The 
psychiatrist is specifically instructed, 
to the extent that is possible, to 
differentiate between the veteran's 
symptoms related to a schizophrenia and 
his symptoms resulting from other 
psychiatric disorders, including alcohol 
and drug abuse.  The distinction should 
be reflected in GAF scale scores.  That 
is, a GAF scale score for impairment due 
solely to the veterans schizophrenia 
should be recorded by the examiner.  If 
the examiner is unable to distinguish 
between service-connected psychotic 
disorder symptomatology and symptoms from 
other non-service-connected disorders, 
including substance abuse, the examiner 
should so indicate in the report and 
should provide an explanation.  The Board 
requests further that the examination 
report be typed.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests should be accomplished.  

3.  The RO should then review the record 
to ensure that the foregoing development 
has been completed in full. If the 
examination report is deficient in any 
regard, it should be returned, along with 
the claims folder.  Once the above 
development has been completed, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for schizophrenia.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
